BARHAM, J.,
dissents from the refusal. The Court of Appeal errs as a matter of law in the standard for the contributory negligence of plaintiff. Moreover, it errs in pretermitting the negligence of defendants, if negligence is the basis for recovery since that negligence may affect the degree of responsibility of plaintiff. Further, negligence may not be the proper basis for considering recovery. Plaintiff may be responsible under C.C. Art. 2315 for fault not requiring negligence or under contract. Contributory negligence may not be a defense. We must review the entire record to determine these issues.